Case 4:18-cv-00560-ALM-KPJ Document 77 Filed 07/10/20 Page 1 of 3 PageID #: 1695



                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

 Jerome Dietz                                       §
                                                    §
                  Plaintiff                         §
                                                    §
 v.                                                 §        CIVIL ACTION NO. 4:18-cv-560
                                                    §
 Zodiac Seats US, LLC                               §
                                                    §
                  Defendants                        §


                 PLAINTIFF’S UNOPPOSED MOTION FOR CONTINUANCE

 TO THE HONORABLE JUDGE OF SAID COURT:

         This case is currently scheduled for trial August 17, 2020.

         General Order 20-03 Court Operations Under Exigent Circumstances Created by the

 COVID-19 Pandemic, entered in this District on March 16, 2020, found that public health

 considerations reduced the Court’s ability to obtain an adequate spectrum of jurors and reduced

 the availability of attorneys and Court staff to be present in courtrooms. While the prohibition on

 jury trials has expired, Plaintiff and his counsel urge the Court to consider the same facts set forth

 in General Order 20-03, the age of the Plaintiff (72 years), and the recent escalation of COVID-19

 cases and hospitalizations reported in many counties within the Eastern District of Texas, including

 Denton County, where Plaintiff’s counsel resides and works.1

         Additionally, this is an age discrimination case. It is well established that COVID-19 virus

 causes more complications and higher hospitalization rates for those over age 70.2 Holding a jury

 trial in this case during the increase in cases not only disproportionately jeopardizes the health of


 1
   Denton County reports 665 new cases in the past week and an ICU occupancy at 62.4% on July 9, 2020.
 https://gis-covid19-dentoncounty.hub.arcgis.com/pages/covid-19cases
 2
   lhttps://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-adults.html

                                                        1
Case 4:18-cv-00560-ALM-KPJ Document 77 Filed 07/10/20 Page 2 of 3 PageID #: 1696



 the Plaintiff, but common sense dictates and at least one study shows that the pandemic will most

 likely decrease participation of those summoned for jury duty in Plaintiff’s age group.3

           This continuance is not sought for the purpose of delay, but so that justice may be done.

           WHEREFORE, Plaintiff prays that this matter be continued from its present trial setting.

                                                    Respectfully submitted,

                                                    WOOD WEATHERLY
                                                       – TRIAL LAW –
                                                    3541 Teasley Lane, Suite 100
                                                    Denton, Texas 76210
                                                    (940) 565-6565
                                                    (940) 566-6673 FAX

                                                    /s/ Grace Weatherly
                                                    Grace Weatherly
                                                    Texas Bar No. 00788632
                                                    Email: grace@wtwlawfirm.com

                                                    ATTORNEYS FOR PLAINTIFF

                                      CERTIFICATE OF SERVICE

            On July 10th, 2020, I electronically filed the foregoing document with the Clerk of the
     Court for the U.S. District Court, Eastern District of Texas, using the electronic case filing
     system of the Court, serving all counsel of record under FRCP 5(b)(2), including the following:

            Paul E. Hash (Paul.Hash@jacksonlewis.com)
            Wendy Wilkins (Wendy.Wilkins@jacksonlewis.com)
            Also Serving by Agreement:
            shannon.osborne@jacksonlewis.com
            vernida.howard@jacksonlewis.com
            JACKSON LEWIS P.C.
            500 N. Akard, Suite 2500
            Dallas, Texas 75201

                                                    /s/ Grace Weatherly




 3
  https://www.ncsc.org/__data/assets/pdf_file/0006/41001/NCSC-Juries-Post-Pandemic-World-Survey-
 Analysis.pdf. From June, 2020 survey, 74% of those under age 50 would report, 65% of those ages 50-64 and 53%
 of those over age 65 would report if summoned for jury duty.

                                                       2
Case 4:18-cv-00560-ALM-KPJ Document 77 Filed 07/10/20 Page 3 of 3 PageID #: 1697



                            CERTIFICATE OF CONFERENCE

        On July 10th, 2020, the undersigned and counsel for Defendant, Paul Hash, conferred as
 required by Local Rule CV-7(h) and the motion is unopposed.

                                           /s/ Grace Weatherly




                                              3
